In a proceeding under article 7 of the Family Court Act, order of the Family Court, Kings County, dated May 14, 1971, which adjudged appellant to be a person in need of supervision and placed her on probation, reversed, on the law and the facts, without costs, and proceeding remitted to the Family Court for a de novo fact-finding hearing on the allegations contained in the petition. The record shows that at the fact-finding hearing, appellant was not given the required warning of her right to remain silent (Family Ct. Act, § 741). Munder, Acting P. J., Shapiro, Grulotta, Christ and Benjamin, JJ., concur.